Citation Nr: 1456261	
Decision Date: 12/23/14    Archive Date: 01/02/15

DOCKET NO.  12-13 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel



INTRODUCTION

The Veteran had active duty service from February 1969 to April 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2010 rating decision in which the RO granted the Veteran's claim for coronary artery disease, and assigned an initial, 10 percent rating, effective August 3, 2010.  .  The Veteran filed a notice of disagreement (NOD) in November 2011.  A statement of the case (SOC) was issued in April 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in May 2012. 

On his VA Form 9,  the Veteran requested a Board hearing at the RO (i.e., a Travel Board hearing).  The requested hearing was scheduled for May 9, 2013.  However, the record reflects that on the date of the hearing.  the Veteran's representative submitted a statement indicating that the Veteran was present but withdrawing another issue then on appeal.  No hearing was then conducted.  However, given the remaining issue on appeal, the RO scheduled another Travel Board hearing for May 7, 2014.  The Veteran was notified of the date and time of the hearing via a March 2014 letter.  Although the hearing notice was not returned by the U.S. Postal Service as undeliverable, the Veteran did not report for the hearing, and has not requested rescheduling of the hearing.   Under these circumstances,  the Veteran's request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2014).

As the appeal involves disagreement with the initial rating assigned following the award of service connection for coronary artery disease, the Board has characterized this matter in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability). 

The Board notes that, in addition to the paper claims file, the Veteran also has paperless, electronic Virtual VA and Veteran Benefits Management System (VBMS) files associated with his claims.  A review of the documents in Virtual VA reveals a March 2014 Informal Hearing Presentation submitted by the Veteran's representative.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file contains no documents at this time.

As explained below, the matter on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further AOJ action on the appeal is warranted.

The Veteran was scheduled for a cardiology examination on September 15, 2010, in connection with his claim for service connection.  The record indicates the Veteran did not appear for the examination.  Therefore, he was granted service connection and assigned an initial rating of 10 percent based on the evidence of record.  See 38 C.F.R. § 3.655 (2014).

In its September 2014 Informal Hearing Presentation, the Veteran's representative asserted that the Veteran's coronary artery disease has worsened, as he now suffers from fatigue.  In his prior, substantive appeal to the Board, the Veteran contended that in addition to fatigue, he also experiences dizziness.  He also indicates that his condition has worsened.  Considering that the Veteran has not examined for this condition in connection with the claim for higher rating, and the evidence suggesting  the possible worsening of his disability, the Board finds that a contemporaneous VA  examination-with appropriate testing and clinical findings responsive to the applicable rating criteria-is needed..  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).


The Board notes that the Veteran's representative has indicated that the Veteran experiences trouble arranging transportation to medical appointments.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, or failure to fully cooperate with the examiner, may well result in denial of the claim.  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination and/or testing, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

In addition, the Veteran notes in his appeal that he is being seen by a doctor for his coronary artery disease, and may have undergone additional testing for the condition since the time of the appeal.  It is unclear if this doctor is a private physician or employed by the VA.  Therefore, prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file currently includes records from the VA Healthcare Upstate New York system, to include VA Medical Centers (VAMCs) in Buffalo and Canandaigua, as well as the outpatient clinics at Rochester and Binghamton.  These records are dated up to November 2012.  Records since that date must be associated with the claims file.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to his claim, explaining that that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran provide, or provide appropriate authorization t to obtain, any outstanding , pertinent private (non-VA) medical records. Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  In adjudicating the claim for higher rating, the AOJ should consider whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Fenderson (cited above), is appropriate. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the VA Healthcare Upstate New York system all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since November 2012.  Follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or provide appropriate authorization to obtain, any outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159. All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA cardiology examination, by an appropriate medical professional.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report, and all clinical findings should be reported in detail. 

The examiner should render all appropriate findings responsive to the applicable criteria for evaluating coronary artery disease.

Also, based on a comprehensive review of the evidence of record, the examiner should indicate whether, at any point since the August 3, 2010 effective date of the award of service connection, the Veteran's disability changed in severity; and, if so, the approximate date(s)of the change(s), and the level of severity of the disability at each stage.

All examination findings/testing results, along with complete rationale for all conclusions reached, must be provided.

5.  To help avoid a future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to include all that associated with the claims file since the last adjudication), and legal authority (to include consideration of whether staged rating, pursuant to Fenderson, is appropriate).

7.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and reflects review of all pertinent evidence of record and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).


